Citation Nr: 1724436	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  16-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than December 10, 2012 for grant of service connection for right shoulder recurrent dislocations, arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a notice of disagreement (NOD) with this decision in August 2013 and February 2014, and perfected a timely appeal of this decision in March 2016.  

The Veteran appeared and provided testimony before the undersigned in March 2017.  A transcript of the hearing has been associated with the claims file.

During his hearing, the Veteran testimony appears to indicate that he was seeking revision of the May 1987 rating decision that first denied service connection for the right shoulder disability, based on clear and unmistakable error (CUE) in that decision.  See March 2017 Hearing Transcript, p. 8. As such, the issue of entitlement to an effective date prior to December 10, 2012 for a grant of service connection for a right shoulder disorder, on the basis of CUE in the May 1987 rating decision, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's original claim of service connection for the right shoulder disability was received at the RO in February 1987, and denied in a May 1987 rating decision. The Veteran was notified of the denial of his claim and of his appellate rights in a June 1987 letter, and the rating decision is initialed in block 27 indicating notice of the decision to his representative.  The Veteran did not appeal this decision within the one year appeal period.  

2. In a July 1995 application, the Veteran requested that the RO reconsider its denial of his claim for service connection for a right shoulder disorder.  The RO thereafter denied the Veteran's claim for service connection for the right shoulder disorder in the October 1995 decision.  The RO notified the Veteran and his representative of the denial and of the Veteran's procedural and appellate rights in that same month.  The Veteran did not appeal the October 1995 decision within the one year appeal period. 

3. On December 10, 2012, the RO received the Veteran's request to reopen his claim for service connection for a right shoulder disorder, and in an April 2013 rating decision, the RO granted the claim for service connection for the right shoulder disorder, and assigned initial ratings.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 2012, for the grant of service connection for right shoulder recurrent dislocations, arthritis, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2013.  The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal. 
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Analysis

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q)(ii), (r) (2016).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2014).  The regulations governing what constitutes a claim were changed effective March 15, 2015.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Effective prior to March 2015, and applicable to this case, is the regulation that provided that communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. 38 C.F.R. § 3.155 (a) (2014). Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  Such informal claim must identify the benefit sought. Id.  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 10, 2012 is the correct date for the grant of service connection for the right shoulder recurrent dislocations, arthritis.  

The Veteran first presented his claim for service connection for a right shoulder disorder in an application received on February 11, 1987.  This claim was denied in a rating decision dated in May 1987.  The Veteran was notified of the May 1987 rating decision denying his claim and of his appellate rights and the rating decision indicates that the Veteran's representative was informed of the decision.  VA did not receive an NOD for this decision.  In general, rating decisions that are not timely appealed by submission of an NOD are final, unless there is receipt of unaddressed new and material evidence within the appeal period.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (b), 38 C.F.R. § 20.1103.  

The Veteran filed another claim for service connection for the right shoulder disorder in July 1995, more than eight years after the May 1987 rating decision.  In an August 1995 letter, the Veteran was informed that his claim had been previously considered and denied, and to reconsider the previous decision, it was necessary for the Veteran to furnish new and material evidence which had not yet been previously considered.  In the October 1995 decision, the Veteran was informed that his claim for benefits had been disallowed because he failed to submit the evidence the RO had requested.  The Veteran and his representative were notified of this decision and of his appellate rights, and he was also informed that if he wished to reopen his claim, new and material evidence had to be received within one year from the date of the enclosed letter.  The Veteran did not submit an NOD for this decision.  

The next document submitted by the Veteran was his December 10, 2012 application to reopen his claim for service connection for the right shoulder disorder.  Based on a 2013 VA medical opinion, the RO reopened the Veteran's claim, and granted service connection for the right shoulder disability (assigning a separate rating for the recurrent dislocation of the right shoulder and a separate rating for extensive arthritis with osteophyte formation of the right shoulder) by way of the April 2013 rating decision, which also assigned an effective date of December 10, 2012 for the service-connected right shoulder disorders.  

Based on a review of the claims file, the Board finds that the effective date of December 10, 2012, is the earliest effective date assignable for the Veteran's right shoulder disorder.  The crux of the Veteran's argument remains that he is entitled to an earlier effective date for the grant of service connection for the right shoulder recurrent dislocations, arthritis because the 1987 decision was incorrect.  In the May 1987 rating decision, the RO denied service connection for recurrent dislocations of the right shoulder on the basis that while the evidence showed that the Veteran injured his right shoulder prior to service, it did not show that this condition was aggravated by his military service.  During the March 2017 hearing, the Veteran testified that he injured his right shoulder a number of times during service, and these injuries aggravated his pre-existing shoulder joint, and further contributed to the progression of the pre-existing shoulder disorder beyond the natural aging process.  At the April 2013 VA examination, the VA examiner determined that the Veteran's "recurrent dislocations while in service added more injury to the already defective shoulder joint that he had before the service and may have contributed to the progression of the pre-existing condition beyond the natural aging process."  According to the examiner, the Veteran's current x-rays show "significant degenerative arthritis that may have also been contributed to by the 4 or 5 dislocations that occurred while he was in the service" as reflected by his records.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner determined that the claimed right shoulder disorder, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  

The Veteran contends that the evidence relied upon by the April 2013 VA examiner, which was used to grant his claim in the April 2013 rating decision, was also available, and of record, at the time of the original February 1987 claim.  See March 2017 Hearing Transcript, p. 3.  During his hearing, the Veteran testified that at the time the May 1987 decision was issued, he decided not to appeal this claim based on advice given to him by a VA employee.  See Hearing Transcript, pp. 5-6.  However, following the May 1987 rating decision, in a June 1987 letter, the Veteran was notified of his appellate rights, and specifically that he had a right to appeal the denial of this decision at any time within one year from the date of the June 1987 letter.  The Veteran was also advised as to the methods in which he could initiate an appeal of the denial of his claim, and he was also notified that he could submit additional evidence to further strengthen his claim, and to send any new evidence as promptly as possible. Given that he was provided notification of his appellate rights, and the time limit to initiate an appeal of his claim, the fact that he was reportedly advised not to appeal the denial of his claim by a VA employee does not help substantiate his claim that he is entitled to an earlier effective date for the grant of service connection for the right shoulder disorder.  The ultimate decision on whether to appeal the denial of his claim rested on the Veteran, and he could have chosen not to follow the VA employee's advice at the time the May 1987 decision was issued.  In this regard, the Veteran's contentions amount to an attempt to appeal the May 1987 rating decision but the time to appeal that decision has since expired.   As noted in the Introduction, at present there is no appeal of a denial of a request to revise the 1987 decision based on CUE before the Board.
	
In addition, the Veteran did not submit an NOD within one year of the October 1995 rating decision, and following the October 1995 decision, the Veteran did not file his petition to reopen the claim seeking service connection for the right shoulder disability until December 10, 2012.  In addition, there is no evidence that such grant was ultimately based on newly received service department records that had not been previously considered. Thus, at this time, there is no basis for establishment of an earlier effective date prior to December 10, 2012,

Accordingly, the Board concludes that the preponderance of the evidence is against assigning an effective date prior to December 10, 2012, for the grant of service connection for a right shoulder disorder.



ORDER

Entitlement to an earlier effective date prior to December 10, 2012, for the grant of service connection for right shoulder recurrent dislocations, arthritis is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


